Title: From Thomas Jefferson to Edmond Charles Genet, 23 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia June 23. 1793.

I have the honor to inform you that in consequence of the general orders given by the President, a privateer fitted out by English subjects within the state of Georgia to cruize against the citizens of France has been seized by the Governor of Georgia, and such legal prosecutions are ordered as the case will justify. I beg you to be assured that the government will use the utmost vigilance to see that the laws which forbid these enterprises are carried into strict execution. I have the honor to be with great & sincere esteem, Sir, Your most obedt. & most humble servt

Th: Jefferson

